DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/461179 filed on August 30, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on August 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  
The information disclosure statement (IDS) submitted on August 3, 2022 was filed after the mailing date of the Application on August 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: computer program product in claims 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  
As per claims 8-14, the claimed system has been read in view of applicant’s specification (see paragraph 69).  The claimed apparatus appears to include elements which could be interpreted as including only software.  Software is not one of the four categories of invention and therefore these claims are not statutory.  Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture.  Software is not a combination of substances and therefore not a composition of matter.

	The term “computer program product” is not defined in the Specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 8, 9, 12, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov (US Patent 7,970,946) in view of Candelaria (US Patent Application 2014/0317479 A1).

Claim 1, Djabarov teaches a method, comprising: receiving, by a processor, a first unique identifier for a first function of a plurality of functions in an execution flow that are to be sequentially performed by an automated device (View Djabarov Col. 1, Lines 34-42; Col. 3, Lines 32-36; unique sequence ID); applying, by the processor, an algorithm to the first unique identifier to obtain a first code value (View Djabarov Col. 7, Lines 20-55; generate hash value); and in response to the first reference code value matching the first code value, performing the following operations by the processor: receiving a second unique identifier for a second function of the plurality of functions that immediately follows the first function in the execution flow (View Djabarov Col. 1, Lines 34-42; Col. 3, Lines 32-36; unique sequence ID); combining the first code value and the second unique identifier to generate a combined value (View Djabarov Col. 7, Lines 20-55; unique client ID for which hash value is generated); applying the algorithm to the combined value to obtain a second code value (View Djabarov Col. 7, Lines 20-55; generate hash value).  

Djabarov does not explicitly teach retrieving, by the processor from a data store, a first reference code value representing a result of applying the algorithm to an actual unique identifier associated with the first function; retrieving, from the data store, a second reference code value representing a result of applying the algorithm to a combination of the first code value and an actual unique identifier associated with the second function; and generating a fault notification in response to the second reference code value indicating that the second code value is incorrect.

However, Candelaria teaches retrieving, by the processor from a data store, a first reference code value representing a result of applying the algorithm to an actual unique identifier associated with the first function (View Candelaria ¶ 13, 18, 20; stored hash value); retrieving, from the data store, a second reference code value representing a result of applying the algorithm to a combination of the first code value and an actual unique identifier associated with the second function (View Candelaria ¶ 13, 18, 20; stored hash value); and generating a fault notification in response to the second reference code value indicating that the second code value is incorrect (View Candelaria ¶ 13, 14, 18; error detected).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Djabarov with retrieving, by the processor from a data store, a first reference code value representing a result of applying the algorithm to an actual unique identifier associated with the first function; retrieving, from the data store, a second reference code value representing a result of applying the algorithm to a combination of the first code value and an actual unique identifier associated with the second function; and generating a fault notification in response to the second reference code value indicating that the second code value is incorrect since it is known in the art that a hash value can be generated (View Candelaria ¶ 13, 14, 18). Such modification would have allowed a hash value to determine an error.

Claim 8 is the computer program product corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 15 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Djabarov further teaches the second code value is obtained by concatenating the first code value and the second unique identifier in accordance with a sequence defined by the execution flow (View Djabarov Col. 7, Lines 20-55; concatenate values).  

Claim 9 is the computer program product corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 16 is the system corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Candelaria further teaches the fault notification comprises halting the operation of the automated device (View Candelaria ¶ 69; error recovery operation).  

Claim 12 is the computer program product corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 19 is the system corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.


Claim(s) 3, 4, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov (US Patent 7,970,946) in view of Candelaria (US Patent Application 2014/0317479 A1) and further in view of Fink (US Patent 2018/0165072).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Djabarov and Candelaria do not explicitly teach the processor is configured to monitor all functions of the plurality of functions that are to be performed by the automated device.

However, Fink teaches the processor is configured to monitor all functions of the plurality of functions that are to be performed by the automated device (View Fink ¶ 60; monitor/unique ID).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Djabarov with the processor is configured to monitor all functions of the plurality of functions that are to be performed by the automated device since it is known in the art that a device can be monitored (View Fink ¶ 60). Such modification would have allowed a unique ID of a device to be monitored.

Claim 10 is the computer program product corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 17 is the system corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Djabarov and Candelaria do not explicitly teach the processor is configured to monitor different subsets of said functions separately from each other.

However, Fink teaches the processor is configured to monitor different subsets of said functions separately from each other (View Fink ¶ 60; subset).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the processor is configured to monitor different subsets of said functions separately from each other since it is known in the art that a subset can be monitored (View Fink ¶ 60). Such modification would have allowed a hash value to determine an error in a subset.

Claim 11 is the computer program product corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 18 is the system corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov (US Patent 7,970,946) in view of Candelaria (US Patent Application 2014/0317479 A1) and further in view of Shiffman (US Patent 2017/0228258).


Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Djabarov and Candelaria do not explicitly teach the plurality of functions are to be performed by one or more sensors of the automated device, the sensors comprising at least one of an image sensor, a lidar sensor, a radar sensor, an audio sensor, an optics sensor, an inertial measurement unit, a gyroscope, an accelerometer, and a geolocation sensor.

However, Shiffman teaches the plurality of functions are to be performed by one or more sensors of the automated device, the sensors comprising at least one of an image sensor, a lidar sensor, a radar sensor, an audio sensor, an optics sensor, an inertial measurement unit, a gyroscope, an accelerometer, and a geolocation sensor (View Shiffman ¶ 123; image sensor).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the plurality of functions are to be performed by one or more sensors of the automated device, the sensors comprising at least one of an image sensor, a lidar sensor, a radar sensor, an audio sensor, an optics sensor, an inertial measurement unit, a gyroscope, an accelerometer, and a geolocation sensor since it is known in the art that an image sensor can be monitored (View Shiffman ¶ 123).  Such modification would have allowed a hash value to determine an error in an image sensor.

Claim 13 is the computer program product corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 20 is the system corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov (US Patent 7,970,946) in view of Candelaria (US Patent Application 2014/0317479 A1) and further in view of Perl (US Patent 2017/0372431).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Djabarov and Candelaria do not explicitly teach the automated device comprises an autonomous vehicle and the processor comprises an on-board diagnostic system.

However, Perl teaches the automated device comprises an autonomous vehicle and the processor comprises an on-board diagnostic system (View Perl ¶ 10; autonomous vehicle/onboard diagnostics).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the automated device comprises an autonomous vehicle and the processor comprises an on-board diagnostic system since it is known in the art that an onboard diagnostic can be used in a vehicle (View Perl ¶ 10).  Such modification would have allowed an onboard diagnostic to be used in determining an error.

Claim 14 is the computer program product corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Da Cruz Pinto et al. (U.S. Patent Application No. 2014/0096220); teaches an audio sensor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114